Citation Nr: 0523855	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-007 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for a chronic 
genitourinary disorder, to include prostate disease, to 
include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In May 2005, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran was on active duty aboard ship off the coast 
of Vietnam; his period of service did not involve active duty 
or visitation in the Republic of Vietnam.  

3.  The medical evidence shows no diabetes during service or 
for many years thereafter, nor does it reveal a competent 
opinion linking it to any incident of service, to include 
exposure to herbicides.

4.  The medical evidence shows no chronic genitourinary 
disorder, to include prostate disease, during service; the 
veteran was first treated for prostatitis several years post-
service; there is no indication or opinion in the medical 
evidence of record of a link between a current genitourinary 
disorder and any incident of or finding recorded during 
service, to include exposure to herbicides.

CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, Type II, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).

2.  Service connection for a chronic genitourinary disorder, 
to include prostate disease, is not warranted.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2001 RO 
decision, the February 2003 Statement of the Case, and a 
September 2003 Supplemental Statement of the Case, issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a letter sent 
in April 2001 specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the veteran and VA in producing or 
obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the April 2001 correspondence from the RO, 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  Although the 
veteran was not explicitly requested to provide any evidence 
in his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  Thus, the failure to use the exact language of 
38 C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  VCAA was provided to the veteran prior to the 
issuance of the December 2001 decision that is subject of 
this appeal.  Additionally, the Board finds that prior to the 
December 2001 RO decision and subsequently, the veteran has 
been presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim.  Thus, the Board finds that the veteran received 
VCAA notice at the required time in this case.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether hypertension began during 
or is causally linked to service, the Board notes that, in 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

In the absence of competent evidence of any abnormal findings 
indicative of or attributed to diabetes mellitus during 
service or for decades thereafter, and with no  competent 
evidence that suggests a nexus between a current diagnosis of 
diabetes  and any remote incident of service, to include 
claimed exposure herbicides, the Board finds that a medical 
examination and/or opinion is not warranted.  Id.  See also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

With respect to the claim for service connection for a 
chronic genitourinary disorder, to include prostate disease, 
the Board finds that, while there is medical evidence of 
prostatitis several years after service and treatment records 
dated in more recent years pertaining to genitourinary 
symptomatotogy, the service medical records, to include a 
report of a separation examination, are negative for any 
abnormal findings attributed to prostatitis or any other 
chronic genitourinary disorder, and there is no medical 
evidence or competent opinion that suggests a link between a 
current genitourinary disease and any incident of service, to 
include exposure to herbicides.  Under these circumstances, 
the Board finds that a medical examination and/or opinion is 
not warranted.  38 U.S.C.A. § 38 C.F.R. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.



Factual Background

The service medical records, to include a report of a 
separation examination, show no diabetes or prostatitis.  A 
clinical notation, dated in December 1968, shows that the 
veteran had a cold.  About 3 days later, he complained that 
his kidneys hurt.  There was no dysuria, pain on palpation or 
blood in the urine.  There was no history of concussion and 
the veteran stated he had a kidney infection at age 13.  
Urinalysis was negative for sugar and albumin.  Results were 
otherwise normal except for some mucus and 1-2 white blood 
cells.  There were no further genitourinary complaints during 
service.  On separation examination, in October 1969, the 
veteran's genitourinary and endocrine systems were normal.  

Medical records from a private employer cover the period from 
November 1969 to January 1979.  In August 1970, the veteran 
called in and said that his physician wanted him to take a 
glucose tolerance test (test results are not of record).  The 
final diagnosis was a gastrointestinal upset.  In August 
1973, the veteran saw a private physician, several times, for 
treatment of acute purulent nonspecific prostatitis.  He was 
seen for prostatitis again, in April 1974 and January 1975.  
There was a report of a low sperm count in July 1975.  In 
July 1976, it was noted that the veteran was to see an 
internist for his diabetic condition called "renal 
diabetes."  He had surgery on a varicocele in December 1978.  

Private clinical notes show that the veteran was seen in 
January 2000 with a complaint of nocturia.  A history of 
vasectomy and varicocelectomy was noted.  His history include 
a question of diabetes mellitus.  His prostate specific 
antigen (PSA) was elevated in January 2000.  Notes dated in 
January and February 2000 reflect assessments of lower 
urinary tract syndrome (LUTS) and increased PSA secondary to 
prostatitis.  There was improvement with medication.  PSA was 
within normal limits in March 2000 and January 2001.  The 
assessment in March 2000 was LUTS (benign prostatic 
hypertrophy with prostatitis).  

The private records show that the veteran complained of 
weight loss in January 2001.  Glucose was elevated in January 
2001 and fasting glucose tests were elevated in January and 
February 2001.  The assessment was diabetes mellitus.  

The report of the February 2002 VA examination shows the 
veteran reported having Type II diabetes for the past year, 
with diabetic retinopathy.  He reported having an elevated 
PSA and difficulty emptying his urinary bladder for about one 
year.  The doctor reviewed the veteran's records and examined 
him.  It was noted that laboratory studies showed elevated 
glucose and PSA levels.  Pertinent diagnoses were diabetes, 
Type II, with diabetic retinopathy, urinary difficulty, and 
slightly elevated PSA.  

Histories of the veteran's ship, for 1968 and 1969, were 
received in March 2003.  They show that the veteran's ship 
bombarded enemy positions from off-shore, although the ship 
was in DaNang harbor for a day in September 1968 and May 
1969.  There is no record of docking in Vietnam or landing 
personnel there.  

A copy of a privately published herbicide spray map and a VA 
document entitled VIETNAM VETERANS AND AGENT ORANGE EXPOSURE 
were received in July 2003.  

In May 2005, the veteran appeared at the RO and gave sworn 
testimony to the undersigned Veterans Law Judge.  He reported 
that his ship anchored 200 to 250 yards off the south coast 
of the DaNang harbor in Vietnam.  At other times, the ship 
was on the gun line and sometimes went as close to Vietnam 
itself as half a mile.  He acknowledged that he never left 
the ship.  He reported that diabetes was first diagnosed 4 
years earlier.  A prostate condition was diagnosed about the 
same time.  In addition to other information, the veteran 
provided details of his service, current symptoms and 
treatment.  At the hearing the veteran submitted (with a 
waiver of RO review) A REPORT TO THE DEPARTMENT OF VETERANS 
AFFAIRS, AUSTRALIA. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.

Service connection will be presumed for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection. 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Diabetes

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this case, there is no competent medical evidence of 
diabetes mellitus during service or within the first year 
after the veteran left active service.  There was a glucose 
tolerance test several years after service, but this was 
apparently negative as there was nothing further, until 2001.  
At that time, by the veteran's sworn testimony, diabetes was 
first diagnosed.  There is no competent medical evidence to 
connect the diagnosis of diabetes, over 30 years after the 
veteran completed his active service, with that service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The finding on 
the examination for separation from service that the 
endocrine system was normal and the passage of over 30 years 
without medical documentation of complaints, findings or 
diagnoses of diabetes form a preponderance of evidence 
against service connection.  

There is one other way to establish service connection.  The 
law provides a presumption that certain diseases are service-
connected if the veteran was exposed to Agent Orange while 
serving in Vietnam.  The veteran essentially contends that he 
meets the requirements for this presumption.  

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 
2001."  Among other things, this law added diabetes mellitus 
Type 2 to the list of presumptive diseases as due to 
herbicides exposure (codifying regulation which had been in 
effect since July 2001) and provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (which reversed the Court's holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required that 
the veteran have a presumptive disease before exposure was 
presumed).

The veteran testified at his May 2005 Travel Board hearing 
that he was stationed on the USS St. Paul, while he was 
stationed off the coast of Vietnam for approximately one 
year, and that he never set foot in Vietnam.  He specifically 
stated that he did not leave the ship during that time.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
(Emphasis added.)  The VA General Counsel has determined that 
the regulatory definition (which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961 and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  See 
VAOPGCPREC 27-97.  Similarly, in another precedent opinion, 
the VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  
Again, a showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.  Since the veteran does not have qualifying Vietnam 
service, his exposure to Agent Orange cannot be presumed.  

In summary, while the veteran was on active duty aboard ship 
off the coast of Vietnam, he did not set foot in Vietnam and 
it is not contended otherwise.  Accordingly, his period of 
service did not involve active duty or visitation in the 
Republic of Vietnam as defined by the applicable regulation.  
The medical evidence shows no diabetes during service or for 
many years thereafter, nor does it reveal a competent opinion 
linking it to any incident of service, to include exposure to 
herbicides.

As the preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus, to 
include as due to exposure to herbicides, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107(b); also see generally, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Genitourinary Disorder

The service medical records do not provide evidence of a 
prostate or other genitourinary disorder in service.  On 
examination for release from active service, in October 1969, 
the veteran's genitourinary tract was normal.  Thereafter, 
several years passed without evidence of a genitourinary 
disability.  The veteran had an episode of prostatitis in 
1973, almost 4 years after he left service.  The doctor at 
the time characterized it as acute.  There were other 
episodes in April 1974 and January 1975.  These episodes 
apparently responded to treatment as there was no further 
mention of prostatitis in the medical records though 1979.  
The next documentation of genitourinary symptoms was in 
January 2000.  Here, again, the Board notes that a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service is evidence against the claim.  
Maxson, at 1333.  

Turning to the Agent Orange presumptions, there are two 
reasons why service connection can not be granted.  First, as 
discussed above, the veteran did not have qualifying 
exposure.  Secondly, his disabilities cannot be presumed to 
be due to exposure to Agent Orange.  The Agent Orange 
presumptions, discussed above, also apply to prostate and 
urinary tract cancer, but these are the only genitourinary 
disorders to which the Agent Orange presumptions apply.  They 
do not apply to other prostate or genitourinary disorders.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2005).  They do not 
apply to the veteran's variously diagnosed genitourinary 
disorder.  

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science (NAS), has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Since the Secretary has not specifically linked lower urinary 
tract syndrome or benign prostatic hypertrophy to Agent 
Orange exposure, these conditions could not be presumed to be 
due to Agent Orange exposure, even if that exposure was 
established.  

The finding on the examination for separation from service 
that the genitourinary system was normal and the passage of 
many years without medical documentation or complaints, 
findings or diagnoses of genitourinary disease form a 
preponderance of evidence against service connection.  

In summary, the medical evidence shows no chronic 
genitourinary disorder, to include prostate disease, during 
service.  The veteran was first treated for prostatitis 
several years post-service, but there is no indication or 
opinion in the medical evidence of record of a link between a 
current genitourinary disorder and any incident of or finding 
recorded during service, to include exposure to herbicides.
Since the preponderance of the evidence is against the 
veteran's claim for service connection for a chronic 
genitourinary disorder, to include prostate disease, to 
include as due to exposure to herbicides, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra








ORDER

Service connection for Type II diabetes mellitus, to include 
as due to exposure to herbicides, is denied.

Service connection for a chronic genitourinary disorder, to 
include prostate disease, to include as due to exposure to 
herbicides, is denied



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


